10-03496-smb       Doc 3080      Filed 02/23/21 Entered 02/23/21 16:44:13      Main Document
                                            Pg 1 of 10



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
                                                         :
 In re:                                                  :   Chapter 15 Case
                                                         :
 FAIRFIELD SENTRY LIMITED, et al.,                       :   Case No. 10-13164 (SMB)
                                                         :
         Debtors in Foreign Proceedings.                 :   Jointly Administered
 --------------------------------------------------------X
                                                         :
 FAIRFIELD SENTRY LIMITED                                :
 (IN LIQUIDATION), acting by and through the :               Adv. Proc. No. 10-03496 (SMB)
 Foreign Representatives thereof,                        :
                                                         :   Administratively Consolidated
                         Plaintiffs,                     :
                                                         :
                 -against-                               :
                                                         :
 THEODOOR GGC AMSTERDAM, et al.,                         :
                                                         :
                         Defendants.                     :
 --------------------------------------------------------X

                 MEMORANDUM DECISION AND ORDER DENYING
                      MOTION FOR RECONSIDERATION

 A P P E A R A N C E S:

 BROWN RUDNICK LLP
 Seven Times Square
 New York, NY 10036
        David J. Molton, Esq.
        Marek P. Krzyzowski, Esq.
              Of Counsel
           - and –
 SELENDY & GAY PLLC
 1290 Avenue of the Americas
 New York, NY 10104
        David Elsberg, Esq.
        Lena Konanova, Esq.
 Attorneys for Plaintiffs
10-03496-smb       Doc 3080       Filed 02/23/21 Entered 02/23/21 16:44:13               Main Document
                                             Pg 2 of 10



 CLEARY GOTTLIEB STEEN & HAMILTON LLP
 One Liberty Plaza
 New York, NY 10006
         Nowell D. Bamberger, Esq.
               Of Counsel
 Attorneys for Defendant HSBC Securities Services
 (Luxembourg) S.A., HSBC Private Bank (Suisse)
 S.A., HSBC Bank USA, N.A.1

 STUART M. BERNSTEIN
 United States Bankruptcy Judge:

         In Fairfield Sentry Ltd. v. Theodoor GGC Amsterdam (In re Fairfield Sentry

 Ltd.), Adv. Proc. No. 10-03496 (SMB), 2020 WL 7345988 (Bankr. S.D.N.Y. Dec. 14,

 2020) (“Fairfield II”), the Court ruled, inter alia, that the safe harbor under 11 U.S.C. §

 546(e), made applicable pursuant to 11 U.S.C. § 561(d), barred the Liquidators’

 avoidance claims under the law of the British Virgin Islands (“BVI”) (the “BVI

 Avoidance Claims”), but did not bar the Plaintiffs’ BVI common law claims to impose a

 constructive trust (“Constructive Trust Claims”). The Defendants now seek

 reconsideration through the Motion of the latter ruling, arguing that the Constructive

 Trust Claims are also barred by the safe harbor. The Liquidators oppose the Motion,

 arguing that the Court did not overlook controlling authority and the Defendants have

 failed to show a clear error or manifest injustice. (Letter from David Elsberg, Esq. to the

 Court, dated Feb. 17, 2021 (“Opposition”) (ECF Doc. # 3073).)2 I agree and deny the

 Motion for the reasons that follow.



 1        The other Defendants in these administratively consolidated proceedings that have joined in this
 motion and their counsel are listed, respectively, in Appendix A and B to the Letter from Nowell D.
 Bamberger, Esq. to the Court, dated Feb. 17, 2021 (the “Motion”) (ECF Doc. # 3072). “ECF Doc. #” refers
 to the electronic docket in Adv. Proc. No. 10-03496.

 2        By agreement of the parties and the Court, the Motion and the Opposition were presented in
 letters on an expedited basis.


                                                     2
10-03496-smb        Doc 3080       Filed 02/23/21 Entered 02/23/21 16:44:13                Main Document
                                              Pg 3 of 10



                                            BACKGROUND

         The background to the Motion is set forth in the Court’s prior decisions, Fairfield

 Sentry Ltd. v. Theodoor GGC Amsterdam (In re Fairfield Sentry Ltd.), 596 B.R. 275

 (Bankr. S.D.N.Y. 2018) (“Fairfield I”), appeal docketed, No. 1:19-cv-03911-VSB

 (S.D.N.Y. May 1, 2019) and Fairfield II. I assume familiarity with those decisions and

 limit the discussion to what is germane to this decision.


         The plaintiffs are the Liquidators appointed by the BVI Court to oversee the

 liquidation of Fairfield Sentry Limited, Fairfield Sigma Limited and Fairfield Lambda

 Limited (the “Funds”), feeder funds that invested all or substantially all of their assets

 directly or indirectly with Bernard L. Madoff Investment Securities LLC (“BLMIS”).3

 Madoff ran his notorious Ponzi scheme through the investment advisory division of

 BLMIS. When BLMIS collapsed following Madoff’s arrest, so too did the Funds. The

 Liquidators filed chapter 15 cases as foreign representatives, and the cases were

 recognized as foreign main proceedings.


         The Liquidators filed over 300 substantially similar adversary proceedings

 against various entities that had redeemed their shares in the Funds prior to the Funds’

 collapse and the revelation of Madoff’s Ponzi scheme. The redemption prices the Funds

 paid to these redeemers were based on the erroneous belief that the BLMIS investments

 had substantial value when, in fact, they were worthless or virtually worthless. The

 Liquidators asserted avoidance claims under sections 245 and 246 of the BVI Insolvency

 Act of 2003 (“Insolvency Act”) to claw back redemptions paid with inflated prices as


 3        Different individuals have served as Liquidators at different times over the years. Any reference
 to the Liquidators means the persons serving as Liquidators at the relevant time.


                                                      3
10-03496-smb     Doc 3080     Filed 02/23/21 Entered 02/23/21 16:44:13        Main Document
                                         Pg 4 of 10



 “unfair preferences” and/or “undervalue transactions” and common law and contract

 claims under BVI law.


       In Fairfield I, the Court dismissed all of the Liquidators’ claims except for the

 BVI Avoidance Claims and the Constructive Trust Claims against the so-called

 Knowledge Defendants who, according to the Liquidators, knew when they redeemed

 their interests in the Funds that the redemption prices were inflated because they were

 based on Fairfield Sentry’s fictitious BLMIS account statements listing securities that

 did not exist. In Fairfield II, the Court dismissed the BVI Avoidance Claims pursuant to

 the safe harbor under 11 U.S.C. §§ 546(e), 561(d), but denied the motion to dismiss the

 Constructive Trust Claims.


       The remaining Knowledge Defendants had made a straightforward argument in

 support of their motion to dismiss the Constructive Trust Claims: (i) the Constructive

 Trust Claims sought the same relief as the barred BVI Avoidance Claims, (ii) common

 law claims that seek the same relief as barred avoidance claims are also barred, and

 therefore, (iii), the Constructive Trust Claims were barred. (Consolidated

 Memorandum of Law in Support of Defendants’ Renewed Motion to Dismiss Pursuant

 to 11 U.S.C. §§ 561(d), 546(e), and 546(g) and for Insufficient Service of Process Under

 the Hague Service Convention, dated Mar. 16, 2020 (“Defendants’ Brief”), at 29-31

 (ECF Doc. # 2903).)


       In response, the Liquidators identified what they considered to be a fundamental

 fallacy with the Defendants’ argument. The Defendants’ supporting authorities involved

 dismissed U.S. common law claims and were decided on preemption grounds under the



                                             4
10-03496-smb     Doc 3080    Filed 02/23/21 Entered 02/23/21 16:44:13        Main Document
                                        Pg 5 of 10



 Supremacy Clause, but neither preemption nor the Supremacy Clause applied to foreign

 law claims. Rather, Congress must explicitly displace foreign law, but section 561(d),

 the hook that drew the BVI Avoidance Claims into the safe harbor under section 546(e),

 only mentioned avoidance claims and did not refer to foreign common law claims like

 the Constructive Trust Claims. (Memorandum of Law in Opposition to Defendants’

 Renewed Motion to Dismiss, dated May 29, 2020, at 13-16 (ECF Doc. # 3033).) The

 Liquidators also argued that principles of comity counseled against dismissal of the

 Constructive Trust Claims, id. at 16, an issue the Court did not decide, and the

 Constructive Trust Claims concerned intentional fraudulent transfers that the safe

 harbor would not prohibit, id. at 17, but the Court ruled that the Liquidators had not

 asserted intentional fraudulent transfer claims. Fairfield II, 2020 WL 7345988, at *8-9.


        In reply, the Defendants reiterated that the safe harbor barred the Constructive

 Trust Claims because, like the BVI Avoidance Claims, they sought to unwind the same

 transfers even though sections 546(e) and 561(d) do not explicitly displace foreign law.

 (Consolidated Reply Memorandum of Law in Further Support of Defendants’ Renewed

 Motion to Dismiss, dated June 19, 2020, at 10-11, 12 (ECF Doc. # 3036).) The

 Defendants also argued that comity did not provide a basis to sidestep the safe harbor

 and the Constructive Trust Claims were not intentional fraudulent transfer claims. (Id.

 at 12-13.)


        The Court agreed with the Liquidators. The Defendants’ authorities relied on

 principles of preemption under the Supremacy Clause which did not apply to foreign

 law unless foreign law was explicitly displaced by Congress. Sections 546(e) and 561(d)

 are limited to avoidance claims and do not explicitly bar foreign common law claims

                                             5
10-03496-smb      Doc 3080       Filed 02/23/21 Entered 02/23/21 16:44:13                 Main Document
                                            Pg 6 of 10



 even if they seek the same relief. Fairfield II, 2020 WL 7345988, at *9-10. Hence, the

 Court denied the motion to dismiss the Constructive Trust Claims.


                                            DISCUSSION

        A motion for reargument or reconsideration is governed by Local Bankruptcy

 Rule 9023-1.4 “The movant must show that the court overlooked controlling decisions

 or factual matters that might have materially influenced its earlier decision.” In re Asia

 Glob. Crossing, Ltd., 332 B.R. 520, 524 (Bankr. S.D.N.Y. 2005) (citation and internal

 quotation marks omitted). Alternatively, the movant must demonstrate “the need to

 correct a clear error or prevent manifest injustice.” Perez v. Progenics Pharm., Inc., 46

 F. Supp. 3d 310, 314 (S.D.N.Y. 2014) (citation and internal quotation marks omitted). A

 manifest injustice exists when a “verdict is wholly without legal support,” ING Glob. v.

 United Parcel Serv. Oasis Supply Corp., 757 F.3d 92, 97 (2d Cir. 2014), and the error is

 one that is obvious to all who view it. Spizz v. Eluz (In re Ampal-Am. Isr. Corp.), Adv.

 Proc. No. 14-02110 (SMB), 2020 WL 5242956, at *2 (Bankr. S.D.N.Y. Sept. 1, 2020); cf. .

 Parts & Elec. Motors, Inc. v. Sterling Elec., Inc., 866 F.2d 228 (7th Cir.) (“To be clearly

 erroneous, a decision must strike us as more than just maybe or probably wrong; it must

 . . . strike us as wrong with the force of a five-week-old, unrefrigerated dead fish.”), cert.



 4      Local Bankruptcy Rule 9023-1(a) states:
        A motion for reargument of a court order determining a motion must be served within
        fourteen (14) days after the entry of the Court’s order determining the original motion, or
        in the case of a court order resulting in a judgment, within fourteen (14) days after the
        entry of the judgment, and, unless the Court orders otherwise, shall be made returnable
        within the same amount of time as required for the original motion. The motion must set
        forth concisely the matters or controlling decisions which counsel believes the Court has
        not considered. No oral argument shall be heard unless the Court grants the motion and
        specifically orders that the matter be re-argued orally.




                                                    6
10-03496-smb     Doc 3080    Filed 02/23/21 Entered 02/23/21 16:44:13        Main Document
                                        Pg 7 of 10



 denied, 493 U.S. 847 (1989). “These criteria are strictly construed against the moving

 party so as to avoid repetitive arguments on issues that have been considered fully by

 the court,” Griffin Indus., Inc. v. Petrojam, Ltd., 72 F. Supp. 2d 365, 368 (S.D.N.Y.

 1999), and a motion for reconsideration is not an opportunity to present the case under

 new theories, secure a rehearing on the merits, or otherwise take a “second bite at the

 apple.” Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998).


        The Motion makes three points. First, the Constructive Trust Claims are actually

 avoidance claims. (Motion at 2-7; id. at 4 (“The Liquidators’ constructive trust claim is

 an ‘avoidance’ claim and therefore within the scope of Section 546(e) regardless of how

 it is labeled.”).) Second, the Liquidators stand in the “same shoes” as a U.S. case trustee

 whose constructive trust claims would be barred. (Motion at 5 (“Fairfield [II] thus erred

 in permitting a foreign representative to use foreign common law claims to achieve what

 a domestic trustee cannot do under state law or foreign statutory law.”).) Third, the

 purpose of the safe harbor would be defeated if it did not bar the Constructive Trust

 Claims. (Motion at 6 (“[A]llowing the constructive trust claim that seeks to unwind safe

 harbored transactions to proceed would frustrate the purpose of Section 546(e), an

 incongruous result that overlooks the substance of the claim at issue and would defeat

 the purpose of the application of the safe harbor in Chapter 15 proceedings.”).)


        The first argument is new. The Defendants had argued in their motion to dismiss

 that the Constructive Trust Claims sought the same relief as the BVI Avoidance Claims

 and should be barred for that reason, but never argued that the Constructive Trust

 Claims were avoidance claims. (Defendants’ Brief at 31 (“It is irrelevant that the




                                              7
10-03496-smb        Doc 3080   Filed 02/23/21 Entered 02/23/21 16:44:13        Main Document
                                          Pg 8 of 10



 Liquidators’ claims for knowing receipt sound in unjust enrichment, rather than U.S. or

 BVI bankruptcy law.”).)


        While this is sufficient to reject the argument on a motion for reconsideration, it

 is also wrong. The BVI Avoidance Claims and the Constructive Trust Claims require

 proof of different elements. To establish a constructive trust claim under English law,

 which would apply in the BVI, “the plaintiff must show, first, a disposal of his assets in

 breach of fiduciary duty; second, the beneficial receipt by the defendant of assets which

 are traceable as representing the assets of the plaintiff; and third, knowledge on the part

 of the defendant that the assets he received are traceable to a breach of fiduciary duty.”

 El Ajou v. Dollar Land Holdings Ltd. [1994] 2 All E.R. 685, 700. Neither breach of

 fiduciary duty nor the defendant’s knowledge, two of the three elements of the

 Constructive Trust Claims, are elements of the BVI Avoidance Claims. See Fairfield I,

 596 B.R. at 302 (discussing the BVI Avoidance Claims). Conversely, insolvency is an

 element of the BVI Avoidance Claims but not the Constructive Trust Claims. Id.

 Furthermore, while the defendant’s knowledge is an element of the Constructive Trust

 Claims, it is part of the “good faith for value” affirmative defense available to fraudulent

 transferees, see Insolvency Act § 250, that a transferee can assert or waive but the

 plaintiff need not prove. Thus, while the two sets of claims may ultimately lead to the

 same result, a money judgment for the amount of the redemption payments, the

 Constructive Trust and BVI Avoidance Claims proceed on different theories and

 different proof.


        Finally, the Defendants argue that the Constructive Trust Claims are not true

 constructive trust claims because they are not premised on a breach of fiduciary duty or

                                              8
10-03496-smb     Doc 3080      Filed 02/23/21 Entered 02/23/21 16:44:13     Main Document
                                          Pg 9 of 10



 another tort. (Motion at 3.) If the Defendants believe this to be the case, they should

 move to dismiss the Constructive Trust Claims for failure to state a claim rather than

 argue that the absence of a breach of fiduciary duty makes them avoidance claims

 subject to the safe harbor.


        The other two points, the “same shoes” and the “frustration of purpose”

 arguments, are variations of the argument that the Defendants’ made and the Court

 considered and rejected in Fairfield II. I assume, as the Defendants’ argue, that similar,

 constructive trust claims asserted by a U.S. case trustee under state law would be barred

 by the safe harbor because they would “frustrate the purpose of Section 546(e).”

 “Frustration of purpose” is the language of conflict preemption under the Supremacy

 Clause. See Goonan v. Fed. Reserve Bank of N.Y., 916 F. Supp. 2d 470, 492 (S.D.N.Y.

 2013) (“Conflict preemption ‘occurs when compliance with both state and federal law is

 impossible, or when the state law stands as an obstacle to the accomplishment and

 execution of the full purposes and objective of Congress.’”) (quoting United States v.

 Locke, 529 U.S. 89, 109 (2000)). The Liquidators do not stand in the “same shoes” as a

 U.S. case trustee because U.S. preemption law, the basis for the decisions by the

 Defendants’ authorities, does not apply to foreign law claims, and sections 546(e) and

 561(d) do not expressly preempt or displace foreign common law claims. Fairfield II,

 2020 WL 7345988, at *9-10. Thus, even if the assertion of the Constructive Trust

 Claims frustrates the purpose of the safe harbor, the safe harbor does not bar them. To

 paraphrase the District Court when it addressed whether the Securities Litigation

 Uniform Standards Act barred claims under Brazilian law,

        Despite how well a ban on foreign law claims might fit within the larger
        statutory scheme, this Court is bound by the statute’s plain language.

                                             9
10-03496-smb     Doc 3080     Filed 02/23/21 Entered 02/23/21 16:44:13        Main Document
                                        Pg 10 of 10



        [Citation omitted]. Because the plain language of [Bankruptcy Code §§
        546(e) and 561(d) do] not bar foreign law [constructive trust] claims, [the
        Defendants’] argument fails.”

 In re Petrobras Sec. Litig., 169 F. Supp. 3d 547, 551-52 (S.D.N.Y. 2016).


        At bottom, the Defendants have failed to identify any controlling authority or

 facts I overlooked, clear error or manifest injustice. Instead, they have either raised a

 new argument or repackaged old ones that the Court considered and rejected in

 Fairfield II. Accordingly, the Motion is denied.


        So ordered.


 Dated: New York, New York
        February 23, 2021

                                                   /s/ Stuart M. Bernstein
                                                   STUART M. BERNSTEIN
                                                  United States Bankruptcy Judge




                                             10
